IN THE UNITED STATES DISTRICT COURT —
FOR THE SOUTHERN DISTRICT OF GEORGIA Zui9 JUL -
SAVANNAH DIVISION

UNITED STATES OF AMERICA

 

Vv. Case No.4:19-cr-00080-RSB-

LEVI OURY

 

ORDER

Upon consideration of the Motion for Leave of Absence filed by
counsel for Levi Oury in the above-referenced case for September
30, 2019 through and including October 14, 2019, the same is hereby
GRANTED.

It is so ORDERED wnsenid day of July, 2019.

obylo~ A larg,

THE HONORABLE CHRISTOPHER L.
UNITED STATES MAGISTRATE sinen

 

SUBMITTED BY:

Paul S. Kish

Kish Law LLC

225 Peachtree Street, NE

1700 South Tower

Atlanta, Georgia 30303
404-207-1338; Fax 404-207-1339
paul@ékishlawllc.com
